                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS

TCF INVENTORY FINANCE, INC.                        )
                                                   )
               Plaintiff,                          )
                                                   )         No. 1:19-cv-321
v.                                                 )
                                                   )
PARADISE POWER SPORTS, LLC,                        )
BRYAN CHRISTIANSON SIROIS,                         )
HAYLEY KRISTIAN SIROIS,                            )
and                                                )
NEAL JOSEPH WELCH,                                 )
                                                   )
               Defendants.                         )

                AGREED MOTION FOR ENTRY OF CONSENT JUDGMENT

          Plaintiff TCF Inventory Finance, Inc. (“TCFIF”) moves this Court for entry of a consent

judgment in this case. In support thereof, TCFIF states as follows:

          1.     TCFIF reached an agreement with Paradise Power Sports, LLC, Bryan

Christianson Sirois, Hayley Kristian Sirois, and Neal Joseph Welch for entry of a consent

judgment.

          2.     A copy of the Consent Judgment agreed to by the parties is attached hereto as

Exhibit A.

          3.     Defendants Paradise Power Sports, LLC, Bryan Christianson Sirois, Hayley

Kristian Sirois, and Neal Joseph Welch have indicated their consent to the relief requested

herein.

          WHEREFORE, Plaintiff TCF Inventory Finance, Inc. respectfully requests that this

Court enter the Consent Judgment in the form attached hereto as Exhibit A and grant such other

relief as is just and appropriate under the circumstances.
Dated: June 27, 2019    Respectfully submitted,

                        TCF INVENTORY FINANCE, INC.


                        By; /s/ William R. Bay
                           One of its Attorneys

                        William R. Bay (6181670)
                        wbay@thompsoncoburn.com
                        Brian W. Hockett (6281854)
                        bhockett@thompsoncoburn.com
                        THOMPSON COBURN LLP
                        One US Bank Plaza
                        St. Louis, MO 63101
                        (314) 552-6000
                        Fax: (314) 552-7000

                        Holly H. Campbell (6320395)
                        hcampbell@thompsoncoburn.com
                        THOMPSON COBURN LLP
                        55 East Monroe Street
                        37th Floor
                        Chicago, IL 60603
                        (312) 346-7500
                        Fax: (312) 580-2201

                        Attorneys for Plaintiff




                       -2-
                                CERTIFICATE OF SERVICE

        The undersigned herby certifies that a true and correct copy of the foregoing has been
filed on June 27, 2019, through the Court’s electronic filing system, by counsel for Plaintiff, and
will be served on the following by the designated methods:

VIA REGULAR MAIL:
Kathleen Martin
Bryson, Megley & Paine
6001 N. Hwy. A1A, Suite 8023
Indian River, FL 32963
888-958-4738, ext. 246
Fax: 602-281-4900

                                                            /s/ William R .Bay




                                               -3-
